DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17, 19-21, 23-25 and 32-39 were previously pending and subject to a non-final office action mailed 09/22/2020. Claims 2-3, 7, 9-10, 13-14, 16, 20-21, 23-24 and 33 were amended; claim 1 was cancelled, and no claim was added in a reply filed 12/21/2020. Therefore, claims 2-17, 19-21, 23-25 and 32-39 are currently pending and subject to the Allowability Notice office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 10, filed 12/21/2020, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-6, 9-17, 20-25, 32-35 and 37-38 has been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 12/21/2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-17, 20-21, 23-25 and 32-39 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, which discloses all the limitations of the independent claims.
The closest prior art is Schreiber (US 2015/0057925). Schreiber is directed towards a method for determining a position of a mobile terminal. Schreiber discloses generating, via a wireless electronic device of the passenger while on board the transportation vehicle, different first and second data indicating the onboard presence of the passenger (paragraph 24-27 and 29-30, a boarding pass of the passenger is scanned and a mobile device location is determined to be on the aircraft. However, Schreiber does not disclose any other limitations of the independent claims.
The closest prior art is Niss (US 2014/0380501). Niss is directed towards authenticating a passenger. It discloses transmitting the different first and second data indicating the onboard presence of the passenger from the wireless electronic device to a server (paragraph 41, the authentication data is submitted from the mobile device to a server). However, Niss does not disclose any other limitation of the independent claims. 
The closest prior art is Kim (US 2014/0244411). Kim is directed towards a method for operating a duty-free store at an airport with a product storage area and a product pickup area. It discloses initiating, via the wireless electronic device while at a first physical location comprising a store, a transaction to purchase one or more items from the store (paragraph 176-178, a transaction is initiated from a duty free store to purchase); and completing, via the wireless electronic device while at a second physical location outside of the store, the transaction in response to verifying an identity and/or location of the passenger (paragraph 179, 225-226, the customer picks up the item bought on the duty free from a pickup area once 
The closest NPL is A. Pozzebon, "The PITAGORA project: Near field communication to improve passenger experience in airports," 2017 IEEE International Conference on RFID Technology & Application (RFID-TA), Warsaw, 2017, pp. 63-68, hereinafter “Pozzebon”. Pozzebon is directed towards a solution based on Near Field Communication technology to improve Passenger Experience. The proposed solution is based on the use of NFC for different purposes, starting from a virtual Boarding Pass service where the user's smartphone can be used to replace the common paper Boarding Passes. However, Pozzebon does not disclose the limitations of the independent claims. 
The closest NPL is J. L. Rogers, "Authenticating airline passengers," in IEEE Potentials, vol. 22, no. 1, pp. 33-35, Feb.-March 2003, hereinafter, “Rogers”. Rogers is directed towards creating an application that could be run from any airport terminal to quickly and securely verify a passenger while preserving the passenger's privacy. However, Rogers fails to disclose the limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628